Exhibit 4.3 SUBSCRIPTION AGENT AGREEMENT February 25, 2015 Continental Stock Transfer & Trust Company 17 Battery Place – 8th Floor New York, NY10004 Ladies and Gentlemen: In connection with your appointment as Subscription Agent in the transaction described herein, Opexa Therapeutics, Inc., a Texas corporation (the “Company”), hereby confirms its arrangements with you as follows: 1. Rights Offering - The Company is offering (the “Rights Offering”) non-transferable rights (the “Subscription Rights”) pursuant to which the holders thereof (the “Rights Holders”) are entitled to subscribe for Units, (the “Units”), each Unit comprised of one share of the Company’s common stock, $0.01 par value (the “Common Stock”) and one warrant to purchase an additional share of Common Stock (the “Warrants”). Such Subscription Rights are being distributed to all shareholders of record of Common Stock (“Record Date Shareholders”) as of 5:00 p.m., Eastern Time, on March 13, 2015 (the “Record Date”), as well as to Series L warrant holders of the Company who are entitled to participate in the Rights Offering pursuant to the terms of their warrants (“Participating Warrant Holders”). The Subscription Rights, Units, Common Stock and Warrants are described in a prospectus dated February 25, 2015 (the “Prospectus”). Capitalized terms not otherwise defined herein shall have the meaning given to them in the Prospectus. As described in the Prospectus, the Company is issuing to Record Date Shareholders and the Participating Warrant Holders Rights to subscribe for up to 28,776,419 Units. Each Record Date Shareholder is being issued one Subscription Right for each share of Common Stock owned on the Record Date and each Participating Warrant Holder is being issued one Subscription Right for each share of Common Stock into which the warrants held by such Participating Warrant Holder are exercisable as of the Record Date. No fractional Subscription Rights will be issued, and any fractional Subscription Rights resulting from the issuance of the Subscription Rights will be rounded down to the next whole Subscription Right. The Subscription Rights entitle each Rights Holder to acquire one Unit for every Subscription Right held, which is referred to as the basic subscription right (the “Basic Subscription Right”). Subscription Rights may be exercised at any time during the subscription period (the “Subscription Period”), which commences on March 16, 2015 and ends at 5:00 p.m., Eastern Time, on April 8, 2015, the expiration date, unless extended by the Company (as may be so extended, the “Expiration Date”). The subscription price for the Units (the “Subscription Price”) is $0.70. Units not subscribed for by Rights Holders as part of the Basic Subscription Rights (the “Remaining Securities”) will be offered, by means of the over-subscription privilege (the “Over-Subscription Privilege”) to the Rights Holders, in each case only to the extent such Rights Holder has fully exercised the Subscription Rights issued to it and wishes to acquire more than the number of Units they are entitled to purchase pursuant to the Basic Subscription Right and on the terms and subject to the conditions set forth in the Prospectus, including as to proration and stock ownership limitations. The Subscription Rights will be evidenced by Subscription Rights certificates (the “Subscription Rights Certificates”). 2.
